ORDER

PER CURIAM.
Richard Bangert, Trustee of the Richard William Bangert Revocable Trust (Appellant), appeals the trial court’s summary judgment in favor of Respondent City of Jackson (City) on Appellant’s petition to *99quiet title to a strip of property claimed by both parties (“disputed property”). We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. Rule 84.16(b)(5).1 An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Civ. P.2010, unless otherwise indicated.